Mr. Justice Niehaus delivered the opinion of the court. Abstract of the Decision. Evidence, § 265*—when sale slip memorandum of seller of parol contract of sale is inadmissible. A sale slip memorandum, made by the seller of a motor truck, of a parol contract of sale, from which the seller made up his account books, was not competent evidence of the facts purported to be recited therein as to the terms of the sale, where it was not made in the presence of the buyer or acquiesced in by him, in an action to recover the purchase price, wherein the question was whether the sale was conditional or unconditional.